Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/19/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to provide a listing of prior (none listed).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	The information disclosure statements filed on 3/21/21, 4/21/21 and 2/15/22 were considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: the cross reference to related applications section should be updated to include the patent number for the continuation application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US20170299846) in view of Dai et al (US20180355549).  
Regarding claim 1, Lin et al teaches an optical imaging system comprising (figure 7):
a first lens (410) comprising positive refractive power;
a second lens (420) comprising a convex object-side surface;
a third lens (430) comprising negative refractive power;
a fourth lens (440) comprising a refractive power;
a fifth lens (450) comprising a convex object-side surface; and
a sixth lens (460) comprising positive refractive power, wherein the first to sixth lenses are sequentially disposed from an object side toward an image side (paragraphs 154-159), and
0.7 < TL/F < 1.0, (Lin et al teaches TL/f < 1.20- paragraph 164)
where TL is a distance from an object side of the first lens to an imaging plane, f is a total focal length of the optical imaging system.

Lin et al teaches TL/f  less than and equal to 1.20 provide a compact size telephoto optical imaging system (paragraph 65) 
In the same field of endeavor, Dai et al teaches an optical imaging system comprising:
a first lens (E1) comprising positive refractive power;
a second lens(E2)comprising a convex object-side surface;
a third lens (E3) comprising negative refractive power;
a fourth lens (E4) comprising a refractive power;
a fifth lens (E5); and
a sixth lens (E6) comprising positive refractive power, wherein the first to sixth lenses are sequentially disposed from an object side toward an image side, and
0.7 < TL/f < 1.0 (See paragraph 99),
where TL is a distance from an object side of the first lens to an imaging plane, f is a total focal length of the optical imaging system (see figure 16; tables 10-12). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a TL/F ratio of less than 1 in telephoto lens optical system for a ++-+-+ refractive power lens assembly to facilitate a shortening of the system length to achiever miniaturization and higher resolution under condition of automatic focusing which facilitates a clear image as taught by Dai et al (paragraph 15).
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the optical imaging system of claim 1, wherein the first lens has a convex object- side surface (411; paragraph 154).
Regarding claim 3, Lin et al fails to specifically disclose the optical imaging system of claim 1, wherein the second lens (420) has a concave image-side surface. However, the optical imaging system of claim 1, wherein the second lens (E2)has a concave image-side surface (see figure 16 and table 10 of Dai et al.). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it would be a functionally equivalent structure. 
Regarding claim 4, the optical imaging system of claim 1, wherein the third lens has a concave image-side surface (432, paragra3ph 156).
Regarding claim 5, the optical imaging system of claim 1, wherein the fourth lens has a convex object-side surface (441; paragraph 157).
Regarding claim 6, the optical imaging system of claim 1, wherein the fifth lens has a concave image-side surface (452; paragraph 158).
Regarding claim 7, the optical imaging system of claim 1, wherein the sixth lens has a convex object-side surface (461; paragraph 159).
Regarding claim 8, the optical imaging system of claim 1, wherein the sixth lens has a convex image-side surface (462; convex in the off-axis region).
Regarding claim  9, Lin teaches the optical imaging system of claim 1, wherein a refractive index of the fourth lens is 1.639 (table 7). Dai teaches refractive index of the fourth lens is 1.651 (table 10).  The Lin-Dai combination is approximately 0.03 below the range. Therefore, Lin-Dai combination fails to specifically disclose wherein a refractive index of the fourth lens is greater than 1.67. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, the optical imaging system of claim 1, wherein D45/TL < 0.18 (value is approximately 0.006), where D45 is a distance from an image side of the fourth lens to an object side of the fifth lens.
Regarding claim 11, the optical imaging system of claim 1, wherein r1/r4 < 0.1 (value is approximately -0.43), where r1 is a radius of curvature of the object side of the first lens, and r4 is a radius of curvature of an image side of the second lens.
Regarding claim  12, Lin-Dai combination fails to specifically disclose the optical imaging system of claim 1, wherein a focal length of the sixth lens is in a range of 8.0 to 15.0 mm. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5-8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, 8, 14 and 18 of U.S. Patent No. 10,983,306 in view of Lin et al (US20170299846).  
Claims 1, 2, 4, 5-8, 10 and 11 of the instant application is substantially equivalent to U.S. Patent claims 5,14,18,5,5,5,5,7 and 8 respectively. Lin et al further teaches the claimed refractive powers and curvature. . Lin et al teaches a first lens (410) comprising positive refractive power; a second lens (420) comprising a convex object-side surface; a third lens (430) comprising negative refractive power and concave image side; a fourth lens (440) comprising a refractive power and convex object-side; a fifth lens (450) comprising a convex object-side surface and concave image side; and a sixth lens (460) comprising positive refractive power and convex image side. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these features in a compact ++-+-+ refractive power system .
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. 10,983,306 in view of Dai et al (US2018035549).
Claim 3 of the instant application substantially corresponds to U.S, Patent claim 5. Dai further teaches a first lens (E1) comprising positive refractive power; a second lens(E2)comprising a convex object-side surface and concave image side (table 10); a third lens (E3) comprising negative refractive power; a fourth lens (E4) comprising a refractive power; a fifth lens (E5); and a sixth lens (E6) comprising positive refractive power. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a TL/F ratio of less than 1 in telephoto lens optical system for a ++-+-+ refractive power lens assembly to facilitate a shortening of the system length to achiever miniaturization and higher resolution under condition of automatic focusing which facilitates a clear image as taught by Dai et al (paragraph 15).
Claims 9 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,983,306. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of U.S. Patent claim 5 are substantially equivalent to claims 9 and 12.  Although the patent claim fails to specifically disclose fourth lens refractive index is greater than 1.67 (claim 9) and the wherein a focal length of the sixth lens is in a range of 8.0 to 15.0 mm (clam12); in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeh (US20180321472) teaches a telephoto lens assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872